Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 08/14/2020. 
Claims 1-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 15 of U.S. Patent No. (10.779.151 B2), hereinafter (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in the application claims 1, 8 or 15 are included in the patent claims 1 or 15.  The difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the inventions of the patent claims 1 or 15 are in effect a “species” of the “generic” inventions of the application claims 1, 8, or 15.  It has been In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 8 and 15 are anticipated by the patent claims 1 or 15 of the patent, they are not patentably distinct from the patent claims 1 or 15.
Further, any 	differences regarding implementing the invention of the patent and the application claims in a method, functional steps or computer executable instructions stored in a mon-transitory storage device are obvious implementations because it is well known in the art so as to perform the method by various types of computing devices comprising generic processor(s) and memories and/or facilitating transfer of the instruction to said computing devices.
Similarly, the application dependent claims 2-7, 9-14 and 14-21 are rejected under the same grounds of nonstatutory double patenting as being unpatentable over one or more of the patent claims 1, 3-6, 7-8 and 15 because all the limitations in the application claims 2-6, 9-13 and 14-20 are identical or similar to limitations in the patent claims 1, 3-6, 7-8 and 15.

2.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 18 of U.S. Patent No. (10,285,036 B2), hereinafter (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in the application claims 1, 8 or 15 are included in the patent claims 1 or 18.  The difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the inventions of the patent claims 1 or 18 are in effect In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 8 and 15 are anticipated by the patent claims 1 or 18 of the patent, they are not patentably distinct from the patent claims 1 or 18.
Further, any 	differences regarding implementing the invention of the patent and the application claims in a method, functional steps or computer executable instructions stored in a mon-transitory storage device are obvious implementations because it is well known in the art so as to perform the method by various types of computing devices comprising generic processor(s) and memories and/or facilitating transfer of the instruction to said computing devices.
Similarly, the application dependent claims 2-7, 9-14 and 14-21 are  rejected under the same grounds of nonstatutory double patenting as being unpatentable over corresponding the patent claims 1, 3-8 and 18.because all the limitations in the application claims 2-7, 9-14 and 14-21 are either identical or similar to limitations in the patent claims 1, 3-8 and 18.

3.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (9,877,177 B2), hereinafter (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in the application claims 1, 8 or 15 are included in the patent claim 1.  The difference between the application claims and the patent claim lies in the fact that the patent claim includes many more elements and is thus .
Further, any 	differences regarding implementing the invention of the patent and the application claims in a method, functional steps or computer executable instructions stored in a mon-transitory storage device are obvious implementations because it is well known in the art so as to perform the method by various types of computing devices comprising generic processor(s) and memories and/or facilitating transfer of the instruction to said computing devices.
Similarly, the application dependent claims 2-7, 9-14 and 14-21  are  rejected under the same grounds of nonstatutory double patenting as being unpatentable over corresponding patent claims 1, 3-6 and 9.because all the limitations in the application claims 2-7, 9-14 and 14-21 are either identical or similar to limitations in the patent claims 1, 3-6 and 9.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Dependent claims 1, 8 and 15 recite variations of the limitation “The method of claim 1 wherein the establishing is performed after determining that one or more emergency responders have arrived at the emergency location within a predetermined period of time since the request for emergency assistance was initiated.” However, there is no support for said limitation in the specifications as filed. The specifications merely recites, for example: When creating a new temporary WiFi network password, or establishing a new temporary WiFi network, in step 505, the user's network infrastructure 120 also may be configured to disable or remove the temporary password or network after it has been accessed by the emergency responders. Temporary passwords and/or temporary wireless networks may be configured to support a predetermined and limited number of network access attempts or connections, (e.g., 1, 2, 3, . . . , 10, etc.), or may be configured to remain active for a predetermined period of time (e.g., 1 hour, 2 hours, . . . , 12 hours, 24 hours, etc.) after being established or after the delivery of user information to a mobile device of an emergency responder. See par. 0066 of the published application. The “determining that one or more emergency responders have arrived at the emergency location” may be broadly and reasonably interpreted to mean within a predetermined period of time since the request for emergency assistance was initiated. The claims therefore introduced new matter. 
  			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Piett, et al. (US 2012/0258680 A1), hereinafter (“Piett”).

Piett discloses a method comprising:
receiving, by a computing device: emergency-related information associated with a user; and an indication that approval has been granted for delivery of the emergency-related information, via a wireless network, at an emergency location (fig.1, Emergency information system 100; pars. 0025-0026, collect user data from multiple sources and devices and to maintain that data up-to-date, etc., access permissions can be set by the user or by the emergency information system on the basis of attributes of the user and/or attributes of the entity to whom the data is displayed (e.g., a PSAP operator or a first responder)); also see figs.1-2 and par. 0048, during an initial provisioning process following registration, the service provider collects additional information from the user 104, such as emergency contacts, height, weight, age, gender, relevant medical information, etc.; and pars.  0052-0054, Access permissions may be user-defined or system-defined and relate to the nature of the information and/or the role of the person who may access the data, etc., a full set of information may be stored or referenced in emergency information system, and user-defined or system-defined permissions govern what data is shown in certain circumstances. For instance, a user may allow ambulance technicians and emergency room personnel to access his medical records; par. 0060, alternatively, the information may be displayed at a mobile interface for use by first responders in the field, i.e. permitted to receive the user information using a mobile device and associated wireless network);
determining, by the computing device, that a request for emergency assistance has been initiated at the emergency location (par. 0006, configuring a communication 
establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device (par. 0006, receiving, via a communication network linked to the emergency information system, an access request from the emergency service provider; par. 0026, Access permissions can be set by the user or by the emergency information system on the basis of attributes of the user and/or attributes of the entity to whom the data is displayed (e.g., a PSAP operator or a first responder); par. 0054, a full set of information may be stored or referenced in emergency information system, and user-defined or system-defined permissions govern what data is shown in certain circumstances. For instance, a user may allow ambulance technicians and emergency room personnel to access his medical records, but deny access to that information for police and PSAP operators; par. 0060, Alternatively, the information may be displayed at a mobile interface for use by first responders in the field. The information may be displayed as text, html, audio files, video files, or any other combination of data deliverable over an electronic connection; also see par. 0065, the emergency information system 100 may include a self-contained application that is stored locally and available without Internet access. The self-contained application may include a copy of database 102 stored at the PSAP or at another location accessible to first responders, etc.,  i.e. the emergency service provider may be a first responder/ambulance technician, for example, at the emergency location and accessing the user information using a mobile device via a wireless network, wherein a wireless network connection must be established between the remote information system or the local self-contained information system in order to receive said request and provide the requested user data, wherein the case of the local self-contained information system, the user need to be at the location or within short range communication detection and connection); and
sending, by the computing device and to the wireless device via the wireless connection, the emergency-related information (par. 0006, receiving, via a communication network linked to the emergency information system, an access request from the emergency service provider, the access request including the access identifier; and providing, via the communication network, at least some of the user data associated with the requested access identifier to the emergency service provider; par. 0060, Alternatively, the information may be displayed at a mobile interface for use by first responders in the field).

Claim 2
Piett further discloses [T]he method of claim 1, further comprising: storing, by the computing device, information indicating, for each of a plurality of different emergency types, one or more items of emergency-related information to be provided to one or more emergency responder devices in a corresponding emergency. (par. 0026, Sharing rules and permissions based on attributes of the user's data (e.g., a category of the data) can define which PSAPs are allowed to see which data; par. 0052-0054, Access permissions 

Claim 3
Piett further discloses [T]he method of claim 1, wherein the sending comprises sending, to the wireless device via the wireless connection, medical information associated with the user. (par. 0013, selecting the at least some user data on the basis of the data representative of access permissions; par. 0054, a user may allow ambulance technicians and emergency room personnel to access his medical records, etc.).

Claim 4
Piett further discloses [T]he method of claim 1, further comprising: sending information associated with a building or structure associated with the emergency location. (par. 0035, a billing address associated with the user's mobile phone may be useful in pinpointing the location of the user; par. 0048, during an initial provisioning process following registration, the service provider collects additional information from the user 104, such as emergency contacts, height, weight, age, gender, relevant medical information, alternate addresses (e.g., a dorm address different than the user's billing address), or photographs of the user, via user interface 116).




The claim represents an apparatus recited in and performing the method recited in claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Piett further discloses a computing device, e.g. information system/server (100) inherently comprising a processor(s) and memory storing instructions executed by the processor(s). See Piett, fig.1, Information system 100.

Claim 9
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 10
The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 11
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 15
The claim represents implementation of the method or functional steps recited in claims 1 or 8 in a processor’s executable instructions stored in an associated memory. The claim is therefore rejected using the same ground used for rejection claims 1 or 8 above. Piett further discloses a computing device, e.g. information system/server (100) inherently comprising a processor(s) and memory storing instructions executed by the processor(s). See Piett, fig.1, Information system 100.

The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 17
The claim is rejected using the same grounds used for rejecting claim 3 above.

Claim 18
The claim is rejected using the same grounds used for rejecting claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piett in view of Kaltsukis (US 2009/0186596 A1), hereinafter (“Kaltsukis”).

Claim 5
The claim is interpreted to mean the wireless network access credentials are configured to remain active for a predetermined period of time (e.g., 1 hour, 2 hours, . . . , 12 hours, 24 hours, etc.) after being established or after the delivery of user information to a mobile device of an emergency responder. See par. 0066 of the published application.
Accordingly, Piett discloses: Access permissions can be set by the user or by the emergency information system on the basis of attributes of the user and/or attributes of the entity to whom the data is displayed (e.g., a PSAP operator or a first responder), etc. (par. 0026; also see par. 0054, a full set of information may be stored or referenced in emergency information system, and user-defined or system-defined permissions govern what data is shown in certain circumstances. For instance, a user may allow ambulance technicians and emergency room personnel to access his medical records, but deny access to that information for police and PSAP operators; par. 0060, Alternatively, the information may be displayed at a mobile interface for use by first responders in the field. The information may be displayed as text, html, audio files, video files, or any other combination of data deliverable over an electronic connection; also see par. 0065, the emergency information system 100 may include a self-contained application that is stored locally and available without Internet access. The self-contained application may include That is, the emergency service provider may be a first responder/ambulance technician, for example, at the emergency location and accessing the user information using a mobile device via a wireless network, wherein a wireless network connection must be established between the remote information system or the local self-contained information system in order to receive said request and provide the requested user data and/or to receive access information, for example, wherein in the case of the local self-contained information system, the user need to be at the location).
Petit does not explicitly teaches the wireless network access credentials are configured to remain active for a predetermined period of time after being established or after the delivery of user information to a mobile device of an emergency responder.
However in the same field of endeavor, Kaltsukis teaches method of a network server supporting emergency information accessing (title, abstract), wherein Kaltsukis specifically teaches an emergency requestor provide PSAP personnel with access to a sever comprising user data and/or data collected from a tracked mobile phone (par. 0027; par. 0032; par. 0035), Kaltsukis further teaches provide a method allowing a responding officer to access an Internet network server displaying real-time mapped location information independently of the dispatcher after notification by the dispatcher of a need to do so and reception of the log-on information (i.e., Domain name or IP address and any needed pass-code) required to gain access to the information that is available on the server (par. 0012). Kaltsukis specifically teaches: For security reasons a security pass-code should be required to access the server and this pass-code only be allowed by the server at establishment of a multiparty or ACN call to a PSAP; and then only for a predetermined length of time after termination of the multiparty call. If no PSAP call was ordered any person trying to access the server using this telephone number as a pass-code would be denied access, etc., this pass-code can be provided to the PSAP verbally by the person during the multiparty call, automatically voiced by the wireless telephone as recorded or processor generated audio; or voiced by the wireless telephone if either the person or the PSAP transmits a predetermined DTMF tone(s) during the call (for example the digit 9). The pass-code can also be automatically transmitted to the PSAP at the beginning of the call in TTY/TDD or as text, MMS, IM or in video text overlay format if 3G IMS/SIP communications protocols are supported by the wireless telephone, the service provider and the PSAP (pars. 0042-0043).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the present invention to modify the information system of Piett by including provisions for distributing credentials for wired or wireless access to a computing device comprising the user’s emergency information, and further to limit use of said access credentials to a defined period of time after the first use thereof, as taught by Kaltsukis, so as to prevent unauthorized access to the users personal and sensitive information and thereby protect the privacy and integrity of the user’s information, as suggested by Kaltsukis above.

Claim 6
The feature “wherein the establishing comprises establishing a secure wireless connection between a wireless access point of a wireless network at the emergency 
In particular, Piett discloses:  a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112, etc.,  the information may be displayed at a mobile interface for use by first responders in the field; par. 0054, a user may allow ambulance technicians and emergency room personnel to access his medical records (par.0060). Piett further discloses the emergency information system 100 may include a self-contained application that is stored locally and available without Internet access. The self-contained application may include a copy of database 102 stored at the PSAP or at another location accessible to first responders (par. 0065). That is, wireless connection is established by the responder’s wireless device and the self-contained application, which locally stores the user’s emergency information, wherein the self-contained application represents an access point comprising the user’s emergency Information at the emergency location.  
Further, Kaltsukis discloses: a security pass-code should be required to access the server and this pass-code only be allowed by the server at establishment of a multiparty or ACN call to a PSAP; and then only for a predetermined length of time after termination of the multiparty call, therefore, establish secured connection between the mobile device and the server, etc. (pars. 0042-0043). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions for storing the user’s emergency information in a local computing device and to configure it with security access 

Claim 12
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 13
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.

	Claim 19
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 20
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.
Allowable Subject Matter
7.	Claims 7, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641